Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 8-20 have been added. Claims 1-20 are pending. 1-20 have been examined. Claims 1-20 have been rejected. 

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 
The Applicant argues that Potter and Carmichael do not teach below amended limitations in claim 1, see pp. 17-18.
maintain a parametric history of one or more parts of the 3D CAD design modified within the project,
 include, within the 3D CAD design, a separately designed part having a separate parametric history, and
upon introduction, within the 3D CAD design, of an in-context reference to the separately designed part, store a back-up geometry as a copy of a completely resolved geometry of the separately designed part.
The Applicant argues that Potter does not explicitly address having parts of a design with one parametric history and including another part having a separate parametric history as claimed, see p. 18 ¶ 1. The Examiner respectfully disagrees. In ¶ 0086 Potter teaches a direct modeling application and parametric modeling in combination to model a design, see Fig. 2D. The parametric modeling is an associative parametric modeling or history-based modeling, creates parametric model comprising feature histories for a modeled object. A 
The Applicant, furthermore, argues that Potter does not teach “an in-context reference to the separately designed part, store a back-up geometry as a copy of a completely resolved geometry of the separately designed part,” see p. 18 ¶ 1. The Examiner respectfully disagrees. In-context reference according to the instant application’s specification ¶ 0080 means relationships between geometric objects that are created in separate parametric histories in the context of an assembly. In ¶ 0116 Potter teaches CAD objects in a model having interrelated, interdependent, or associated relationships that causes the system to recalculate or regenerate dependent objects when one object is modified. This teaching reads onto this claimed limitation.
Claim 1, hence, is rejected. Claims 6-7 argued patentable for depending on claim 1, see p. 18 ¶ 2, as a result, remain rejected.

The Applicant argues that claim 2, as amended, includes “track in-context references introduced within the 3D CAD design,” see p. 18 last paragraph – p. 19 ¶ 1 and that Potter does not this limitation since Potter does not teach in-context references. The Examiner respectfully disagrees. In ¶ 0116 Potter teaches associated, interdependent relationship between objects causing the system to recalculate or regenerate dependent objects when one object is modified. This teaching reads onto this limitation. Claim 2 remains rejected.

Claims 3-5 are argued patentable as amended with new features are addressed below in the 103 rejection section. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10437938 in view of Potter et al. (US PGPUB/Patent No. 20120109592). 

As per claims 1-9, they are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent 10437938 in view of Potter. See a comparison below for claim 1.

Instant application 16570223
Patent 10437938
1. A system for executing three dimensional (3D) multi-user distributed parametric computer-aided design (CAD), the system comprising: 
   one or more servers; 
   one or more client devices connected over a network to the one or more servers; 


perform CAD geometry calculations including shape analysis and optimization of 3D graphics data, manage CAD editing workflow, manage user accounts and secure access, communicate with the one or more client devices, manage documents and storage by storing multiple files grouped together as a single data structure, the multiple files comprising data representations of assemblies, parts, and non-CAD data of a project encompassing the 3D CAD design, 
   






   client software executed on the one or more client devices, the client software comprising code to render a user interface for 
   
wherein the 3D CAD design includes one or more parts and one or more assemblies consisting of connections and configurations of the one or more parts and sub-assemblies, and the client software further comprises code to enable a user to manipulate the parts and assemblies of the 3D CAD design through ordered feature lists. 


   one or more servers; 
   one or more client devices connected over a network to the one or more servers; 


perform CAD geometry calculations including shape analysis and optimization of 3D graphics data, manage CAD editing workflow, manage user accounts and secure access, manage documents and storage, and communicate with the one or more client devices; 
   wherein the server software comprising code to manage documents and storage further comprises code to store multiple files grouped together as a single data structure, the multiple files comprising data representations of assemblies, parts, and non-CAD data of a project encompassing the 3D CAD design;
   wherein the server software further comprises code to incorporate references to one or more parts or sub-assemblies used in the project for designing the 3D CAD design where the references originate from one or more separate projects;

   client software executed on the one or more client devices, the client software comprising code to render a user interface for displaying 3D CAD graphics for design and project management, interact with user input and output controls to manipulate a 3D CAD design, and communicate with the one or more servers; 
   
wherein the 3D CAD design includes one or more parts and one or more assemblies consisting of connections and configurations of the one or more parts and sub-assemblies, and the client software further comprises code to enable a user to manipulate the parts and assemblies of the 3D CAD design through ordered feature lists; 
   
   wherein the client software further comprises code utilizing a combination of hypertext markup language with cascading style sheets and JavaScript coding with web graphics library, the combination for execution within an installed web browser 
   wherein the one or more servers include: 
   one or more 3D geometry calculation servers (3DGCS) with server software including code to solve 3D constraints and perform geometry calculations modifying representations of geometric shapes; 
   one or more data persistence servers (DPS) with server software to store user account information and data associated with the 3D CAD design; 
   one or more CAD editing workflow servers (CEWS) with server software including code to receive user account, project interaction, and geometry modification messages from the one or more client devices, read and write CAD data from the one or more data persistence servers, and coordinate message exchange between the one or more client devices and the one or more 3DGCS; 
   one or more two dimensional drawing editing workflow servers (2DDEWS) with server software including code to create and manipulate two dimensional (2D) drawings; 

   one or more document management web servers (DMWS) with server software including code to communicate with the one or more client devices and provide information about CAD designs accessible by users of the one or more client devices; and 
   one or more distributed configuration controller servers (DCCS) with server software including code to communicate with and manage other servers and direct communications between the one or more client devices and appropriate specific CEWS based on any currently open 3D CAD designs, CEWS server load, CEWS performance, or geographic location; 
   wherein the client software further comprises code to display a movable rollback bar in each feature list, and the server software further comprises code to regenerate the 3D CAD design for display by the client software, the regeneration 
   wherein the client software further comprises code to display the multiple files of the project as tabbed document panes within the user interface; 
   wherein the server software further comprises code to share the 3D CAD design between multiple users simultaneously accessible through multiple client devices; 
   wherein the server software further comprises code to notify each client device currently accessing the 3D CAD design which users are editing the design, and the client software further comprises code to display graphical indications of which users are accessing the project, which specific tab each user is viewing, and any feature list items actively being viewed or edited by each user; 
   wherein the server software further comprises code which regenerates the 3D CAD model upon receipt of any geometry changes to the 3D CAD design from a client 
   wherein the server software further comprises code to calculate, upon receipt of any geometric changes the 3D CAD design, changes pertinent to a current view being shown on each client device currently accessing the same 3D CAD design, and sends the pertinent changes to each client device; 
   
   wherein the server software further comprises code to create and store a copy of each reference originating from the one or more separate projects, store each copy with the project, and store references between geometry of the copy and the originating reference; 
   wherein the server software further comprises code to examine all references when the geometry of the originating reference is changed and provide notification 
   wherein the client software further comprises code to display options and receive input from a user selecting to synchronize with the originating reference, edit geometry applicable to the changed reference, or dismiss changes and use the copy instead of the geometry of the changed originating reference; 
   wherein the client software further comprises code to display additional options and receive input from a user selecting to synchronize all references, synchronize selected references, or dismiss all references when multiple originating references have changed; 
   wherein the server software further comprises code to regenerate the 3D CAD design using the geometry of the changed 
   wherein the server software further comprises code to store all changes to the 3D CAD design as sequential changes applied within a workspace; 
   wherein the server software further comprises code to store an immutable copy of the 3D CAD design at any particular change point as a version, and branch a separate workspace as newly ordered changes made from that version; wherein the client software further comprises code to display a version manager listing all changes in all workspaces of the 3D CAD design as a sequential list or graph for selection and creation of versions; 
   wherein the client software further comprises code to enable user selection of any change, to request the server software to generate for display a 3D CAD model incorporating all sequential changes up to and including the selected change, and to display the generated model; 

   wherein the client software further comprises code to enable editing a two dimensional sketch, and the server software further comprises code to calculate inference targets during editing of the sketch; 
   wherein the server software further comprises code to return, for each calculated inference target, an inference identifier, identification of an inference source, constraints applicable to the inference, and an inference zone geometrical area when calculating the inference targets, and the client software further comprises code to 
   wherein the client software further comprises code to request inference targets based on a location of user input control or manipulation of the display of the sketch, and the server software further comprises code to asynchronously update the calculated inference targets; 
   wherein the server software further comprises code to generate approximate derivatives of solution functions applicable to the sketch, and degrees of freedom constraints on geometries in the sketch, and 
   wherein the client software further comprises code to apply the degrees of freedom constraints and derivatives as a user edits geometries of the sketch to update the displayed sketch on the client device, and to send a modified state vector detailing geometry edits to the server software; 
   wherein the server software further comprises code to solve the sketch after receipt of the modified state vector, and send updates after solving to the client software along with updates to the derivatives and degrees of freedom constraints; 
   wherein the client software further comprises code to update the displayed sketch on the client device with updates received from the solved sketch from the server software; 
   wherein the client software further comprises code to track a delay time between sending the modified state vector and receiving the updated solved sketch from the server computer, and only applies the 
   wherein the client software further comprises code to simultaneously display three representation versions of the 3D CAD design, including display as a feature list, display as a visual model of the 3D CAD design, and display as a textual representation of a program corresponding to the 3D CAD design, and 
   wherein user interaction within any of the three display versions highlights corresponding aspects in the other two versions, and user edits made to any of the three display versions are correspondingly applied and displayed in the other two versions.


Patent 10437938 does not teach:
maintain a parametric history of one or more parts of the 3D CAD design modified within the project,
 include, within the 3D CAD design, a separately designed part having a separate parametric history, and
upon introduction, within the 3D CAD design, of an in-context reference to the separately designed part, store a back-up geometry as a copy of a completely resolved geometry of the separately designed part.

maintain a parametric history of one or more parts of the 3D CAD design modified within the project (¶ 0086),
 include, within the 3D CAD design, a separately designed part having a separate parametric history (¶ 0086, 0089), and
upon introduction, within the 3D CAD design, of an in-context reference to the separately designed part, store a back-up geometry as a copy of a completely resolved geometry of the separately designed part (¶ 0116).
Patent 10437938 and Potter are analogous art because they are in the field of CAD program and management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent 10437938 and Potter. One of ordinary skill in the art would have been motivated to make such a combination because Potter’s teachings would have provided a system and method for a plurality of users of applications of a CAD suite to collaborate concurrently on the design of a CAD model or a single user to utilize a plurality of applications of a CAD suite efficiently and with an enhanced user experience (¶ 0004).

As shown in the table above where limitations are very similar with each other are paired. The differences among them are not significant. The scope and content of the limitations are similar. 

Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent 10437938 in view of Potter as limitations of claims 2-9 are mapped according to rejections of these claims as addressed in 35 USC 103 rejections section below.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (US PGPUB/Patent No. 20120109592) in view of CARMICHAEL et al. (US Pat. 8,351,715).

As per claim 1, Potter a system for executing three dimensional (3D) multi-user distributed parametric computer-aided design (CAD), the system comprising: 
one or more servers (¶ 0043, Fig. 1A; Potter teaches servers 106a-n);
one or more client devices connected over a network to the one or more servers (¶ 0043, Fig. 1A; Potter teaches client devices 102a-n connected over a network to servers); 
server software executed on one or more servers, the server software comprising code (¶ 0048; Potter teaches a server-based application, corresponding to server software) to:
perform CAD geometry calculations including shape analysis and optimization of 3D graphics data (¶ 0079, 0086, 0094; Potter teaches CAD application software on CAD 3D geometry and analyses for tradeoffs, desired functionality),
manage CAD editing workflow (¶ 0079; Potter teaches CAD application software supporting editing),
manage user accounts and secure access (¶ 0048; Potter teaches using SSLVPN server to provide access to a client computing environment; this teaching indicates management of user accounts and secure access),
communicate with the one or more client devices (¶ 0043; Potter teaches servers connecting to clients for communication via a network),

 include, within the 3D CAD design, a separately designed part having a separate parametric history (¶ 0086, 0089), and
upon introduction, within the 3D CAD design, of an in-context reference to the separately designed part, store a back-up geometry as a copy of a completely resolved geometry of the separately designed part (¶ 0116); and
client software executed on the one or more client devices, the client software comprising code to render a user interface for displaying 3D CAD graphics for design and project management, interact with user input and output controls to manipulate the 3D CAD design, and communicate with the one or more servers (¶ 0043, 0054-0055, 0085, 0142; Potter teaches the client software program comprising executable instructions (code) to launch (render) a user interface for displaying a CAD model for design and project management, use input devices (controls) to perform design manipulation, and communicate with the server farm);
wherein the 3D CAD design includes one or more parts and one or more assemblies consisting of connections and configurations of the one or more parts and sub- assemblies, and the client software further comprises code to enable a user to manipulate the parts and assemblies of the 3D CAD design through ordered feature lists (¶ 0082, 0084-0085, 0100, 0114; Potter teaches a CAD design includes sub-parts of a common data model and highly detailed assemblies consisting of configuration building and assembly modeling, corresponding to connections, and the client software program comprising executable instructions to enable a user to perform direct manipulations of geometric data of the model including sub-parts and assemblies through change instruction that comprises a list of transaction identifiers and further where a table of contents of a chapter is associated with the data model object, interpreted as through an ordered feature list).
But does not teach:
manage documents and storage by storing multiple files grouped together as a single data structure, the multiple files comprising data representations of assemblies, parts, and non-CAD data of a project encompassing the 3D CAD design. 
	However, Carmichael teaches:
manage documents and storage by storing multiple files grouped together as a single data structure, the multiple files comprising data representations of assemblies, parts, and non-CAD data of a project encompassing the 3D CAD design (col. 2 line 58 – col. 3, line 2; Carmichael teaches the assembly files and part files being stored as a single file, interpreted as a single data structure; col. 8 lines 10-21, Carmichael teaches the multiple files comprising assembly files, part files and non-geometric; non-geometric is interpreted as non-CAD). 
Potter and Carmichael are analogous art because they are in the field of CAD program and management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Potter and Carmichael. One of ordinary skill in the art would have been motivated to make such a combination because Carmichael’s teachings would have been beneficial of compressing and storing the files to make the file more easily transferable (col. 1-2 Background).

As per claim 2, Porter teaches the system of claim 1, wherein the server software further comprises code to track in-context references introduced within the 3D CAD design (¶ 0082; Potter teaches associated, interdependent relationship between objects causing the system to recalculate or regenerate dependent objects when one object is modified; this teaching reads onto this limitation).

As per claim 3, Porter teaches the system of claim 2, wherein the server software further comprises code to, in response to changes to the separate parametric history of the separately design part, examine all in-context references to the separately designed part and provide notification to any client software accessing the 3D CAD design of changes to the separate parametric history (¶ 0128, 0131-0132, 0134; Potter teaches one user performing changes to one object, generating instructions of changes and sending notifications to other systems or application to a second user working on another system on a second object) and:
preventing the 3D CAD design from begin regenerated (0134; Potter teaches the second user receiving the notification and maybe choosing not to execute the change instruction; this teaching corresponds to the instant application specification in ¶ 0261-0262),
introducing unsolvable conditions to the 3D CAD design, or
introducing conditions that result in multiple different solutions to the 3D CAD design;
and wherein the client software further comprises code to display alert messages to users in response to receiving such notification.

As per claim 4, Porter teaches the system of claim 3, wherein the client software further comprises code to display options and receive input from a user selecting to (¶ 0128; Potter teaches displaying options on a user interface for selection):
synchronize with a changed in-context reference (¶ 0134; Potter teaches the second user may select to execute the change instruction, corresponding to synchronize with a changed in-context reference as claimed),
edit geometry applicable to the changed in-context reference, or
dismiss changes and use the back-up geometry instead of a current geometry of the separately designed part.

As per claim 5, Porter teaches the system of claim 4, wherein the client software further comprises code, in response to multiple out-of-sync in-context references, display additional options and receive input from the user selecting to (¶ 0128; Potter teaches displaying options on a user interface for selection):
synchronize all references,
synchronize selected references, or
dismiss all references (¶ 0133; Potter teaches a user may disregard change instructions for many updates).

As per claim 6, Porter teaches the system of claim 5, wherein the server software further comprises code to, in response to the user selecting to synchronize all references, regenerate the 3D CAD design using the current geometry of the separately designed part (¶ 0133-0134; Potter teaches that many updates for a first object by a first user are available corresponding to change instructions and that a second user working on a second object may execute to update these changes, corresponding to selecting to synchronize all references, regenerate the 3D CAD design using the current geometry of the separately designed part).

As per claim 7, the system of claim 1, wherein the one or more servers include:
one or more 3D geometry calculation servers (3DGCS) with server software including code to solve 3D constraints and perform geometry calculations modifying representations of geometric shapes (¶ 0087, 0091, 0094; Potter teaches software application on at least a server to perform changes in geometry in 3D model according constraints to components; this server software performing this functionality is regarded as 3DGCS as recited);
one or more data persistence servers (DPS) with server software to store user account information and data associated with the 3D CAD design (¶ 0094, 0162; Porter teaches 
one or more CAD editing workflow servers (CEWS) with server software including code to receive user account, project interaction, and geometry modification messages from the one or more client devices, read and write CAD data from the one or more data persistence servers, and coordinate message exchange between the one or more client devices and the one or more 3DGCS (¶ 0048, 0064; Porter teaches a server providing control of access of system resources to user; this teaching indicates receiving user account and project interaction; ¶ 0086, Porter teaches a server providing geometry modification communication between a client and the server; this teaching indicates geometry modification messages, read and write CAD data, and coordinate message exchange as recited; in combination these teachings indicate one or more CAD editing workflow servers (CEWS) as recited in this limitation);
one or more two dimensional drawing editing workflow servers (2DDEWS) with server software including code to create and manipulate two dimensional (2D) drawings (¶ 0094, 0162; Porter teaches modeling in 2D geometry and saving the model using a CAD application on at least a server; this teaching reads onto this limitation);
one or more data cache persistence servers (DCPS) with server software including code to store and retrieve frequently accessed CAD model information (¶ 0082; Porter teaches at least a server for storing changes, interpreted as create and store a copy, so this teaching is interpreted as one or more two dimensional drawing editing workflow servers as recited);
one or more document management web servers (DMWS) with server software including code to communicate with the one or more client devices and provide information about CAD designs accessible by users of the one or more client devices (¶ 0048, 0064; Porter teaches a server having software for communication with clients to provide access to users of those client devices); and


As per claim 8, Porter teaches the system of claim 5, wherein the server software further comprises code to, in response to the user selecting to dismiss all references, regenerate the 3D CAD design using the back-up geometry instead of the current geometry of the separately designed part (¶ 0134; Porter teaches a second user may receive a change instruction or notification of a change instruction and store the change instruction or notification without executing the change instruction or modifying a local copy or a portion of the shared CAD object that the second user is working on; this teaching means the user selects to dismiss all references since no modification of a local copy or a portion of the shared CAD object that the second user is working on; in addition, no modification in a local copy or a portion of the shared CAD object that the second user is working on means regenerate the 3D CAD design using the back-up geometry instead of the current geometry of the separately designed part).

As per claim 9, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons.

As per claim 10, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 11, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 12, these limitations have already been discussed in claim 4. They are, therefore, rejected for the same reasons.

As per claim 13, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons.

As per claim 14, these limitations have already been discussed in claim 5. They are, therefore, rejected for the same reasons. 

As per claim 15, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

As per claim 16, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons.

As per claim 17, these limitations have already been discussed in claim 1. They are, therefore, rejected for the same reasons.

As per claim 18, these limitations have already been discussed in claim 3. They are, therefore, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 8. They are, therefore, rejected for the same reasons.

As per claim 20, these limitations have already been discussed in claim 6. They are, therefore, rejected for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2129                                                                                                                                                                                                                                                                                                                                                                                                                
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129